Citation Nr: 0022367	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee pain.

2.  Entitlement to service connection for left knee pain.

3. Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness. 

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness. 

5.  Entitlement to service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness.  

6.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness. 

7.  Entitlement to service connection for sleep problems as a 
chronic disability resulting from an undiagnosed illness. 

8.  Entitlement to service connection for night sweats as a 
chronic disability resulting from an undiagnosed illness. 

9.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness. 

10.  Entitlement to service connection for depression as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for low back pain as a 
chronic disability resulting from an undiagnosed illness. 

12.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness. 

13.  Entitlement to service connection for numbness of the 
hands as a chronic disability resulting from an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
September 1992.  The veteran received the Southwest Asia 
Service Medial with two star device and the Kuwait Liberation 
Medal.

This appeal arises from a January 1995 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) that denied 
the veteran's claim for service connection for a right knee 
disability and for a left knee disability.  A Notice of 
Disagreement was filed in February 1995 and a Statement of 
the Case was issued in September 1995.  A substantive appeal 
was filed in November 1995.

In August 1996, the veteran requested a hearing at the RO 
before a local hearing officer.

This appeal additionally arises from a July 1997 rating 
decision from the Wichita, Kansas Regional Office (RO) that 
denied the veteran's claim for service connection for 
diarrhea, headaches, dizziness, fatigue, sleep problems, 
night sweats, chest pain, depression, low back pain, joint 
pain, and numbness of the hands as chronic disabilities 
resulting from an undiagnosed illness.  A Statement of the 
Case as to these issues was issued in July 1997.  A statement 
that is considered to be a substantive appeal was filed in 
October 1997.

In September 1999, a hearing at the RO before a local hearing 
officer was held.

During the course of this appeal, the veteran has relocated 
to Pennsylvania, and his claim is now being handled by the 
Pittsburgh, Pennsylvania RO.   

The issues of entitlement to service connection for night 
sweats, chest pain, low back pain, and joint pain as chronic 
disabilities resulting from an undiagnosed illness are the 
subjects of the Remand decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current right knee disability to the veteran's military 
service; the claim is not plausible.

2.  There is no competent medical evidence linking any 
current left knee disability to the veteran's military 
service; the claim is not plausible.

3.  The veteran has submitted some evidence that he currently 
has diarrhea as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.

4.  The veteran has been diagnosed as having muscle 
contraction headaches of tension type, common daily vascular 
headaches, and cervicogenic headaches; his allegation that 
headaches result from an undiagnosed illness is not supported 
by evidence which would render the claim plausible.

5.  Any dizziness has been considered to be a manifestation 
of the veteran's headaches, a disability that is capable of 
being diagnosed.  Therefore, his allegation that dizziness 
results from an undiagnosed illness is not supported by 
evidence which would render the claim plausible. 

6.  Any fatigue has been considered to be a manifestation of 
the veteran's headaches, a disability that is capable of 
being diagnosed.  Therefore, his allegation that fatigue 
results from an undiagnosed illness is not supported by 
evidence which would render the claim plausible. 

7.  Any sleep problems have been considered to be a 
manifestation of the veteran's headaches, a disability that 
is capable of being diagnosed.  Therefore, his allegation 
that sleep problems result from an undiagnosed illness is not 
supported by evidence which would render the claim plausible. 
 
8.  The veteran has submitted some evidence that he currently 
has numbness of the hands as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible.
 

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
knee pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for left 
knee pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

4.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

5.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for dizziness as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

6.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from a undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).

7.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for sleep problems as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

8.  The claim of entitlement to service connection for 
numbness of the hands as a chronic disability resulting from 
an undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in September 1985, no 
history of swollen or painful joints, frequent or severe 
headaches, dizziness or fainting spells, head injury, broken 
bones, piles or rectal disease, arthritis, rheumatism, 
bursitis, bone, joint, other deformity, trick or locked knee, 
neuritis or frequent trouble sleeping was reported.  On 
examination, the veteran's head, abdomen and viscera, upper 
extremities and lower extremities were clinically evaluated 
as normal.  A neurological examination was normal.  

In June 1987, the veteran was seen with complaints to include 
tightness in the chest, myalgia, headache, and sore throat.  
He denied nausea, vomiting, diarrhea, or cough.  The 
assessment included pharyngitis, rule out strep, and reactive 
airway disease.

In June 1989, the veteran was seen with a possible right shin 
infection that was a possible insect bite.  The veteran 
stated that he felt terrible, and that he had a headache, dry 
mouth, and nausea.  On examination, there was no trauma to 
the head.  The assessment included viral syndrome with 
ingrown hair versus insect bite of the right leg.  Later the 
veteran was seen for follow up for a viral syndrome.  The 
veteran reported that he was feeling better.  The assessment 
included resolving viral syndrome.  Additionally noted was 
resolving insect bite with no signs or symptoms of infection.  

In March 1990, the veteran was seen with complaints of 
nausea, vomiting, abdominal cramps, diarrhea, dizziness, 
headache, and malaise since the previous day.  The 
assessments included viral syndrome and rule out strep.  

In June 1990, the veteran was seen for an evaluation 
regarding possible stress induced chest pain.  On 
examination, in part, the veteran was depressed about the 
future.  The diagnoses included adjustment disorder with 
mixed emotional features.

In July 1990, the veteran was seen at the mental health 
department.  On examination, he was anxious and dysthymic.  
The assessment included adjustment disorder with mixed 
emotional features.  

In August 1990, an assessment included resolving adjustment 
disorder.

In November 1990, the veteran was referred for psychiatric 
evaluation and suicidal prevention.  His supervisor indicated 
that the veteran's performance had changed and he was 
depressed.  The veteran had denied any chronic disease or 
illness.  He denied sleep disturbances.  An evaluation in 
December 1990 indicated that the veteran stated he wanted to 
see if Psychiatry could contribute to his efforts to return 
to the United States.  He denied interest in better coping 
with events at home while remaining in Saudi Arabia.  The 
veteran was psychiatrically fit for full duty.  It was the 
examiner's opinion that the veteran was not suicidal.  He may 
use suicidal threats or actions in the future to coerce the 
military into giving him what he wanted.  He was not 
psychotic, depressed, or suicidal, and was fully responsible 
for his actions.  

In January 1992, the veteran was seen with complaints of 
sinus congestion for twenty four hours.  He said he had a 
stuffy nose, sore throat, and headache.  He did not have 
earache, vomiting, or diarrhea.  The assessment included 
upper respiratory infection.

In March 1992, the veteran was seen with complaints of pain 
of both knees, the left more than the right, for two weeks.  
He had no prior history of knee pain.  The pain was described 
as a dull ache below the kneecap.  The assessment included 
patellar tendonitis.  

Later in March 1992, the veteran complained of left knee 
pain.  He was seen for a light duty chit.  

In April 1992, the veteran complained of left knee pain for 
approximately one month.  He stated that the left knee pain 
was greater than the right.  He stated that it was a dull 
ache after working moving 500 pound barrels.  The assessment 
included left patellar tendonitis.  

Later in April 1992, the veteran was seen for follow up for 
patellar tendonitis.  The veteran stated that he felt much 
better.  He still had minimal pain of the left knee.  The 
assessment included patellar tendonitis.  

In May 1992, the veteran was seen for a follow up of the left 
knee and weakness of the left forearm.  He had left knee 
patellar tendonitis for three months.  He stayed off of it 
for a month and it felt fine.  He had left forearm pain and 
weakness on flexion for three weeks.  He was a weightlifter 
and had sharp pain one year ago of the lateral forearm which 
went away in a day.  This time, it was not going away.  He 
complained of numbness or tingling in the hands.  He would 
get weakness when bring the forearm towards himself.  The 
assessment included resolving left knee tendonitis and left 
forearm muscle strain.   

Again in May 1992, the veteran was seen with complaints of 
left knee pain.  He was being treated for patellar 
tendonitis.  He stated that it hurt when he would run or jump 
and when riding up hills.  The assessment included left 
patellar tendonitis.  

Later in May 1992, the veteran was seen for follow up for 
left knee pain.  He reported that he was still icing his knee 
and taking medication.  His knee still hurt when biking up 
hills.  The assessment included patellar tendonitis of the 
left knee.  

In June 1992, the veteran was seen with a three month history 
of left patellar pain. The assessment included chronic left 
patellar tendonitis.  

A physical therapy noted from June 1992 indicates that the 
veteran complained of left infrapatellar pain.  The 
assessment included left patellar tendonitis.  It was 
suspected that cavus foot was a predisposing factor.  

Later in June 1992, it was indicated that the veteran had 
left patellar tendonitis with a contributing factor of pes 
cavus.  The assessment included resolving left patellar 
tendonitis.

On a separation examination in July 1992, no history of 
frequent or severe headaches, dizziness or fainting spells, 
head injury, broken bones, piles or rectal disease, 
arthritis, rheumatism, bursitis, trick or locked knee, 
neuritis or frequent trouble sleeping was reported.  A 
history of swollen or painful joints, and bone, joint, or 
other deformity was noted.  The veteran reported that he had 
chronic left patellar tendonitis, question as secondary to 
cavus foot.  On examination, the veteran's head, abdomen and 
viscera, upper extremities and lower extremities were 
clinically evaluated as normal.  A neurological examination 
was normal.  

By rating action of January 1995, service connection for a 
right knee disability and for a left knee disability was 
denied.  The current appeal to the Board arises from this 
action.

Received was a VA Persian Gulf Registry Examination from 
September 1994, in which the veteran had complaints to 
include headaches and intermittent diarrhea.  It was 
indicated that no disease was found.  The veteran was 
referred to outpatient for diagnoses/treatment for conditions 
apparently developing after tour of duty in the Persian Gulf.  
On examination the veteran reported that he did not have 
night sweats.  He reported that he did have vertigo and 
syncope.  He reported that he had diarrhea for two days 
during every month.  He reported that he had daily headaches 
that began during Desert Storm.  The veteran reported that 
his sleep was okay, but he would wake up and could not get 
back to sleep.  He was more depressed.  On examination, the 
veteran's mood was subdued.  It was questioned whether he was 
depressed.  His affect was flat.  

On a VA outpatient record from October 1994, the veteran had 
complaints to include headaches and diarrhea since he was in 
the Persian Gulf.  He reported night sweats approximately 
twice monthly and occasional trouble falling back to sleep.  
In regards to his headaches, the veteran reported that he had 
a headache everyday.  He had dizziness.  He reported numbness 
in the hands frequently but no paresthesia.  There was no 
stiff neck, fever, or chills.  He had diarrhea one to two 
times a week.  The assessment included problems as above.  

A VA outpatient record from December 1994 shows that the 
veteran continued to complain of a headache. 

On a VA examination regarding mental disorders in March 1996, 
the veteran reported that he was depressed because of the 
Persian Gulf war as it caused a divorce from his wife.  He 
additionally claimed that the physical requirements of the 
service caused problems with his knees.  He complained of 
fatigue and reported that his sleep fluctuated.  Sometimes, 
he would get three to four hours and sometimes eight to ten 
but he did not have trouble sleeping every night.  On 
examination, the veteran's affect was somewhat dysphoric.  
The provisional diagnoses included alcohol abuse and 
substance induced mood disorder, alcohol.  

On a VA examination in March 1996, the veteran that in the 
past he had some diarrhea that at the present, produced no 
symptomatology and had completely subsided.  Currently, the 
veteran complained of persistent headaches.  He reported that 
the onset of the headaches was somewhat related to 1992 in 
service since his return from the Persian Gulf.  The 
veteran's mood appeared to be a little bit depressed.  The 
diagnoses included headaches, etiology unclear, probably 
tension-type.  He was referred to neurology.  

A VA neurology consultation from the same day in March 1996, 
shows that the veteran was seen for evaluation for complaints 
of headaches since he was in the Persian Gulf.  He reported 
constant headaches.  They felt like a band around the head.  
He had an occasional sharp pain on the right side of the head 
that would occur several times a week and would last for a 
minute or two.  He additionally reported postnasal discharge.  
He also reported memory difficulties and sleeping 
difficulties.  The neurological examination was normal.  The 
impression included headaches that were most likely muscle 
contraction headaches of tension type.  Rule out 
frontal/ethmoid sinusitis was also noted.  

Associated with the file in August 1996 was a notation 
indicating that the veteran was absent from work on June 6, 
1994, June 24, 1994, November 4, 1994, October 20 and 21, 
1995, and December 20, 21, and 22, 1995.  The absences were 
held against his attendance. 

By rating action of July 1997, service connection for 
diarrhea, headaches, dizziness, fatigue and sleep problems, 
and numbness of the hands as chronic disabilities resulting 
from an undiagnosed illness was denied.  The current appeal 
to the Board arises from this action.

VA treatment records from September 1996 to September 1997 
include that in September 1996, the veteran was seen for a 
neuropsychological evaluation due to complaints to include 
headaches.  He reported having a constant headache for 
approximately the past six years.  He was concerned that his 
headache might have been related to his service in the 
Persian Gulf.  He reported that he had sinus problems and he 
was told that his sinus problems were contributing to his 
headaches but were unlikely to be causing them.  He 
additionally complained of sleeping difficulties.  He 
reported that at times he was unable to sleep and at other 
times would sleep all day.  He described himself as feeling 
sad and hopeless.  He reported psychosocial stressors 
including marital difficulties, family illness, and 
difficulty finding work after discharge from the service.  
The veteran also described having tendinitis in his left 
knee, which he believed was aggravated by his period of 
service, and his knee would swell up when he engaged in high 
impact sports such as basketball.  Behavioral observations 
included that no gross difficulties with ambulation were 
noted.  Following psychological testing, the diagnostic 
impressions included adjustment disorder with mixed emotional 
features; psychological factors effecting headaches; rule out 
cognitive disorder, not otherwise specified; rule out 
personality disorder, not otherwise specified; headaches; and 
tendinitis.

In November 1996, t he veteran was seen for evaluation of 
chronic headaches.  The veteran reported that he developed 
daily headaches during his period of service in the Persian 
Gulf.  The veteran reported that the result of a CT scan 
indicated some sinus problems and he stated that his 
neurologist indicated to him that the sinus problems would 
not cause sinus problems.  The veteran described the 
headaches as a tight band around his head.  He occasionally 
experienced dizziness during his headache.  On mental status 
examination, the veteran described his mood as depressed.  He 
demonstrated an appropriate range of affect.  He reported 
that he was often fatigued.  The diagnostic impressions 
included mood disorder, not otherwise specified 
(provisional); rule out dysthymia; chronic headaches, and 
occasional numbness in the hands, by veteran's report.

In a record from December 1996, it was indicated that the 
veteran was referred to a psychiatrist to obtain medication 
for the control of his headaches as the veteran thought they 
were the result of his depression.  It appeared from 
neuropsychological testing that the veteran could be 
presenting some neurovegetative signs of depression such as 
insomnia, feeling tired all the time, and feeling depressed.  
The veteran however, felt that part of his feeling of 
depression originated in his recent divorce.  The veteran 
reported a continuous headache that he believed were present 
ever since he was deployed to the Persian Gulf.  The veteran 
believed that his symptoms of fatigue, insomnia, generalized 
weakness, and headaches were the result of what had been 
called the Persian Gulf syndrome.  The veteran was aware of 
the assumption that his headaches and other symptoms were 
secondary to depression; however, he was unsure that he was 
depressed and not sure that he wanted to try medication for 
depression.  On examination, the veteran was not overtly 
depressed although his mood could be considered dysthymic.  
The impression included history of headaches, etiology to be 
determined.  

At the RO hearing in September 1999, the veteran testified 
that immediately after service, he had diarrhea for three 
days a week for a period of six months.  Currently he had 
diarrhea once a month that would last for three days.  He 
would take over-the-counter medication.  The veteran reported 
that he had a constant headache that lasted day and night.  
He had been on medications that had not helped.  It felt like 
a band around his head.  He would have dizzy spells when he 
had the headaches.  The dizziness was associated with the 
headaches.  The veteran testified that he was always tired 
and that he had problems sleeping in that he was a light 
sleeper and would wake up a lot.  He would sleep to avoid 
feeling the headache.  The veteran reported that he had 
patellar tendinitis of the left knee in service.  It still 
bothered him when he would walk up and down stairs, run, or 
jump.  His right knee was the same, though he was not treated 
in service.  The veteran reported that he first noticed 
numbness and tingling of the hands after service.

Received were VA treatment records from June 1997 to April 
1999 that include that in June 1997, the veteran was seen 
with complaints of headaches since 1991 that started when he 
was in the Persian Gulf during the Gulf war.  It had been 
thought that sinuses were not the cause and had been treated 
as suspected depression but medication for this did not help.  
He additionally reported intermittent numbness of the hands.  
The assessments included chronic headache of questionable 
cause.  He had undergone a work up without definite 
diagnoses, including a neurological evaluation.  

In October 1997, the veteran was seen with complaint of daily 
headaches.  It felt as if there was a band around his head 
and he had intermittent short temporal pain.  He also 
complained of dizzy episodes.  There were no neurological 
deficits.  The assessment included question muscle 
contraction headaches.

In February 1998, the veteran indicated that nothing had 
helped his headache.  Results of an MRI were pending.  It was 
not a psychological problem, per evaluation.  The veteran 
stated that sometimes he could sleep eight to ten hours and 
other times he was not able to sleep.  The impression 
included chronic headaches.  

A record from the neurology department from April 1998 shows 
the veteran was referred for treatment for chronic headaches 
since his service in the Gulf War.  An MRI scan from January 
1998 was normal.  The impression included that the veteran 
had what ostensibly appeared to be musculoskeletal tension 
headaches.  A cervical MRI was recommended due to reflex 
asymmetry in the lower extremities.  It was indicated that 
intermittent paresthesia in the left hand encompassed the 
whole left and was not active currently.  Cervical extension 
and lateral rotation did not elicit any paresthesia in the 
hand to indicate a radiculopathy.  

In August 1998, the veteran was seen for follow up for 
headaches.  The neurological examination was normal with the 
exception of mild reflex symmetry.  The assessment included 
that the veteran's pattern of headache had some features of 
hemicrania continuum (although the dull pain was on both 
sides of the head).  It was indicated that an MRI finding of 
mild central disc bulge at C5-C6 was of minimal clinical 
significance and no further work up was planned.  

In October 1998, the veteran was seen with a seven year 
history of chronic headaches.  He reported that the headaches 
did not interfere with his sleeping pattern.  Radiological 
studies revealed a normal MRI of the brain.  MRI scan of the 
cervical spine revealed only a mild disk bulging at C5 with 
no compression of the cord or the nerve roots.  There was no 
evidence of Arnold-Chiari malformation in those studies.  The 
impression included that the veteran presented with common 
daily vascular headaches.  

In November 1998, the veteran was seen for follow up 
regarding daily headache.  It was noted that he had been 
treated with a medication that was stopped after he developed 
vertiginous symptoms with nausea symptoms.  He reported that 
the headaches had persisted for at least seven years.  The 
assessment included chronic tension-type headache.

In December 1998, the veteran was seen for follow up 
regarding chronic daily headaches for which he took pain 
medication.  He felt there was no change in his headache 
pattern as yet but he was sleeping better at night.  He 
complained that he felt a bit sleepier during the day.  The 
assessment included chronic daily headache.

In a February 1999 record it was noted that the veteran 
reported that an increased dose of his medication made him 
feel more tired.

In April 1999, the veteran was seen for headaches he had for 
the past 9 years.  They were frontal in nature.  The 
headaches would not awaken him.  His sleep was variable.  The 
assessment included headache.  It was noted that the symptoms 
sounded cervicogenic in nature.  

Later in April 1999, the veteran was seen with headaches.  He 
additionally reported numbness in both hands.  The assessment 
included cervicogenic headache and intermittent diarrhea.  X-
rays showed the presence of spasm.    

II.  Analysis

A.  Direct service connection.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997). plicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

It should additionally be noted that while it is argued that 
the VA has a duty to assist claimants whose claims are not 
well grounded, this proposition has been rejected by the 
United States Court of Appeals for Veterans Claims.  On July 
14, 1999, the Court affirmed a September 6, 1996 Board 
decision which denied claims for service connection for 
several disabilities as not well grounded.  Morton v. West, 
12 Vet. App. 477 (1999).  In that case, the Court addressed 
and rejected the appellant's argument on appeal that, by 
virtue of various regulations, VA ADJUDICATION PROCEDURE MANUAL 
M21-1 provisions, and Compensation & Pension Service (C&P) 
policy concerning the development of claims, VA had taken 
upon itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran is claiming that he currently has right and left 
knee pain that was incurred during service.  The service 
medical records show the veteran was seen for patellar 
tendonitis of both knees pursuant to complaints of pain in 
the knees.  The separation examination of the knees was 
normal.  Post service, the diagnostic impressions from a VA 
neuropsychological examination in September 1996 included 
tendinitis. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current right or left knee 
disability and his service.  While on the September 1996 VA 
neuropsychological evaluation, it was indicated that the 
veteran had tendinitis, this appears to be based on the 
report from the veteran and is not sufficient to well ground 
the veteran's claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence 
sufficient to render the claim well grounded).

The only evidence that would support the veteran's claim is 
found in his statements.  However, lay evidence is inadequate 
to establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
veteran's claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  The veteran having failed to present evidence of 
a plausible claim for entitlement to service connection for 
right knee pain or for left knee pain, those claims must be 
denied.

B.  Service connection for a chronic disability resulting 
from an undiagnosed illness.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 (Supp. 2000) and 38 C.F.R. § 3.317 (1999), a 
claimant need only present some evidence (1) that he or she 
is a "Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000).   

As an initial matter, the Board notes that the veteran 
received the Southwest Asia Service Medal with two star 
device and the Kuwait Liberation Medal.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.

1.  Diarrhea and numbness of the hands

The claims file reflects that the veteran has complained of, 
and sought treatment for, symptoms of diarrhea and numbness 
of the hands.  The nature of these symptoms is such that the 
veteran's subjective statements may be considered sufficient 
evidence of objective indications of chronic disability.  
That is, the veteran himself can state whether he has 
diarrhea, numbness of the hands, etc.  To this extent, the 
statements are within the veteran's competence to make.  
These symptoms are capable of independent verification, for 
example by examination or by requesting work records.  For 
purposes of determining whether the veteran's claims are well 
grounded, it is not necessary that examinations actually 
verify the symptoms or that the RO actually obtain employment 
records.  Rather, the symptoms must simply be capable of 
verification (as they are here).  Therefore, subject to the 
Remand section below, the veteran's claims concerning service 
connection for diarrhea and numbness of the hands as chronic 
disabilities resulting from an undiagnosed illness, are well 
grounded.

2.  Headaches, dizziness, fatigue, and sleep problems

The claims file indicates that the veteran's headaches have 
been variously diagnosed as muscle contraction headaches of 
tension type, common daily vascular headaches, and 
cervicogenic headaches in VA examinations and treatment 
records.  While three different causes for the veteran's 
headaches have been determined, one can suffer from more than 
one kind of headache.  Thus, there are diagnosed disabilities 
for the veteran's headaches.

Further, the veteran's dizziness, fatigue, and sleep problems 
have been considered to be associated with the veteran's 
headaches.  VA records show that the veteran has complained 
of dizziness with the headaches.  In a VA record from 
December 1998, the veteran reported that he was sleeping 
better at night due to pain medication for his headache, 
though was more tired during the day.  In a VA record from 
February 1999, the veteran reported that his pain medication 
made him feel more tired.  

Therefore, he has not submitted evidence that any headaches, 
dizziness, fatigue, or sleep problems are the manifestations 
of an undiagnosed illness.  As noted above, the application 
of § 1117 has as an explicit condition that the claim be for 
a "chronic disability resulting from an undiagnosed illness."  
38 U.S.C. § 1117(a) (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Neumann v. West, No. 98-1410 (U.S. Vet. App. 
July 21, 2000).

Thus, the veteran's claim concerning service connection for 
headaches, dizziness, fatigue, or sleep problems as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for headaches, dizziness, fatigue, or 
sleep problems as a chronic disability resulting from an 
undiagnosed illness is denied.

It is noted that the veteran contended in a statement in 
August 1996 that he submitted lay statements in support of 
his claim.  In a claim for service connection for a chronic 
disability resulting from an undiagnosed illness, a lay 
statement may be sufficient to well ground a claim.  As the 
veteran's claims for service connection for headaches, 
dizziness, fatigue, and sleep problems as chronic 
disabilities resulting from an undiagnosed illness are found 
to be not well grounded as manifestations of a disability 
that is capable of being diagnosed, even if this evidence 
were presented, the outcome would be the same.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for right knee pain is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for left knee pain is denied.

The claim concerning service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent only, the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for headaches as a chronic disability 
resulting from an undiagnosed illness is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for dizziness as a chronic disability 
resulting from an undiagnosed illness is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for sleep problems as a chronic 
disability resulting from an undiagnosed illness is denied.

The claim concerning service connection for numbness of the 
hands as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.



REMAND

As to the veteran's claims for service connection for night 
sweats, chest pain, low back pain, joint pain and depression 
as chronic disabilities resulting from an undiagnosed 
illness, while it is clearly the responsibility of the 
claimant to present evidence of a plausible claim, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the 
Department of Veterans Affairs (VA) has a responsibility 
under 38 U.S.C.A. § 5103(a) to let the claimant know what 
evidence is required when on notice that relevant evidence 
may exist which might render the claim plausible.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, in an August 
1996 statement, the veteran indicated that he had sent the VA 
two letters as lay statements from people who knew him before 
and after his service who noted the changes that had taken 
place with him.   

Thus, the veteran has put the VA on notice that evidence 
exists which might render a well grounded claim for night 
sweats, chest pain, low back pain, joint pain and depression 
as chronic disabilities resulting from an undiagnosed 
illness.  This evidence, if obtained, would clearly be 
relevant in determining if his claim is well grounded.  In 
this regard, see Neumann v. West, No. 98-1410 (U.S. Vet. App. 
July 21, 2000) (a well grounded claim pursuant to 38 U.S.C. § 
1117 (Supp. 2000) and 38 C.F.R. § 3.317 (1999), is 
established by a "Persian Gulf veteran" who exhibits 
objective indications of a chronic disability resulting from 
an undiagnosed disability manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001).

Further, as noted in the decision above, the veteran 
essentially contends that he is entitled to service 
connection for diarrhea and numbness of the hands as chronic 
disabilities resulting from an undiagnosed illness.  Because 
these claims are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this respect, 
the Board finds that new examinations are necessary in 
relation to these claims.

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for a new examination.  However, the Board stresses 
to the veteran that although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted above, there is an indication that the veteran has 
been treated at the Pittsburgh, Pennsylvania and Altoona, 
Pennsylvania VA Medical Centers.  Any treatment records from 
these facilities should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Additionally, the veteran 
should submit the lay statements he reported would support 
his claim in his August 1996 statement.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran that 
it does not have the lay statements he 
referred to in his letter of August 1996, 
and he should be advised to resubmit 
these statements.  

2.  If well grounded claims of service 
connection for night sweats, chest pain, 
low back pain, joint pain and depression 
as chronic disabilities resulting from an 
undiagnosed illness is submitted, the RO 
should order all additional development 
needed to resolve the issues in question, 
including providing any appropriate 
medical examinations.  All records must 
be associated with the claims folder. 

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  Thereafter, the veteran should 
be afforded a reasonable opportunity to 
respond.

4.  Additionally, the veteran should be 
asked to submit postservice medical and 
nonmedical indications of diarrhea and 
numbness of the hands.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in the 
veteran's appearance, physical abilities, 
and mental or emotional attitude.  

5.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers who have treated the 
veteran for diarrhea and numbness of the 
hands since service.  After securing any 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

6.  Any pertinent VA medical records 
documenting treatment of the veteran's 
diarrhea and numbness of the hands, 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record. 

7.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA gastrointestinal and 
neurological examinations.  The veteran 
and his representative should be notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.  

Gastrointestinal examination

(a) The examiner should note and 
detail all reported symptoms of 
diarrhea.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to diarrhea 
and indicate what precipitates and 
what relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from diarrhea. 

(c)  The examiner should 
specifically determine if the 
veteran's diarrhea is due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
diarrhea.  Symptom-based 
"diagnoses" such as (but not 
limited to) "diarrhea" are not 
considered as diagnosed conditions 
for compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

Neurological examination 

(a)  The examiner should note and 
detail all reported symptoms of 
numbness of the hands.  The examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to numbness of the hands and 
indicate what precipitates and what 
relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from numbness of the 
hands.  All indicated tests to 
determine this should be 
accomplished.

(c)  The examiner should 
specifically determine if the 
complaints of numbness of the hands 
are attributable to a disability of 
the cervical spine or to another 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
numbness of the hands.  Symptom-
based "diagnoses" such as (but not 
limited to) myalgia and arthralgia 
are not considered as diagnosed 
conditions for compensation 
purposes. 

8.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

9.  Following the completion of the 
foregoing, the RO should review the 
issues of entitlement to service 
connection for diarrhea and numbness of 
the hands as chronic disabilities 
resulting from an undiagnosed illness.  
The veteran and his representative should 
be furnished a statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.317, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


